Order entered January 4, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00962-CR
                                      No. 05-18-00963-CR

                         RANDAL BERNADO ROGERS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                     Trial Court Cause Nos. F08-25417-R & F08-25425-R

                                            ORDER
       Before the Court is appellant’s January 2, 2019 second motion for an extension of time to

file appellant’s brief. We GRANT appellant’s motion and ORDER the brief filed no later than

February 4, 2019. Appellant is cautioned that the failure to file a brief by that date may result in

these appeals being abated for the trial court to make findings in accordance with rule of

appellate procedure 38.8. See TEX. R. APP. P. 38.8(b)(2).


                                                       /s/   LANA MYERS
                                                             JUSTICE